DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.
Claims 1-12 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 3,326,977).
As required by claim 1, Johnson et al. disclose a process for the synthesis of a compound with at least one alkylene group and at least one thiol or thiolate group, the process comprising: reacting a compound with at least one five-membered cyclic monothiocarbonate group with a starter, wherein the starter is selected from the group consisting of a compound with at least one thiol group, a compound with at least one hydroxy group, and a basic inorganic compound, to obtain the compound with at least one alkylene group and at least one thiol or thiolate group.  The carbon dioxide is inherently produced (Examples 26, 37-43, 45, and 47).
As required by claim 2, Johnson et al. disclose the process according to claim 1, wherein the at least one five-membered cyclic monothiocarbonate group is a compound of formula (I)

    PNG
    media_image1.png
    205
    213
    media_image1.png
    Greyscale

wherein R1 to R4 independently from each other represent hydrogen (Examples 26, 37-43, 45, and 47).
As required by claim 3, Johnson et al. disclose the process according to claim 2, wherein at least three of the groups R1 to R4 are hydrogen, and the remaining group is hydrogen (Examples 26, 37-43, 45, and 47).
As required by claim 4, Johnson et al. disclose the process according to claim 1, wherein the starter is a compound with one to three reactive groups, selected from thiol groups, hydroxy groups or any combination thereof (Examples 26, 37-43, 45, and 47).
As required by claim 5, Johnson et al. disclose the process according to claim 1, wherein the starter is an inorganic salt selected from a metal hydroxide, a metal hydrogen sulfide, or a metal oxide (Examples 37-43, 45, and 47).
As required by claim 6, Johnson et al. disclose the process according to claim 5, wherein the inorganic salt is a metal hydroxide or a metal hydrogen sulfide (Examples 37-43, 45, and 47).
As required by claim 7, Johnson et al. disclose the process according to claim 1, wherein the hydroxy or thiol groups of the starter are transferred into the respective alkoxylate or thiolate groups before the reaction or by a catalyst used in the reaction (Examples 38-43, 45, and 47).
As required by claim 8, Johnson et al. disclose the process according to claim 7, wherein the catalyst is a metal hydroxide (Examples 37 and 45).
As required by claim 9, Johnson et al. disclose the process according to claim 1, wherein the compound with at least one alkylene group and at least one thiol or thiolate group is a polyalkylenesulfide with at least one terminating thiol group or thiolate group (Examples 26, 37-43, 45, and 47).
As required by claim 11, Johnson et al. disclose the process according to claim 1, wherein a solvent is not required (Examples 38-43 and 47).
As required by claim 12, Johnson et al. disclose the process according to claim 1, wherein the starter molecule does not comprise an amino group (Examples 37-43, 45, and 47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 3,326,977) in view of Reynolds (US 3,232,936).
As required by claim 1, Johnson et al. disclose a process for the synthesis of a compound with at least one alkylene group and at least one thiol or thiolate group, the process comprising: reacting a compound with at least one five-membered cyclic monothiocarbonate group with a starter, wherein the starter is selected from the group consisting of a compound with at least one thiol group, a compound with at least one hydroxy group, and a basic inorganic compound, to obtain the compound with at least one alkylene group and at least one thiol or thiolate group.  (column 1, lines 13-17; column 1, line 29 to column 2, line 32; column 2, line 71 to column 3, line 43; Examples 26, 37-43, 45, and 47; and claims 1 and 4). 
Johnson et al. differs from claim 1 in that Johnson et al. do not expressly disclose that carbon dioxide is produced.
Reynolds discloses ethylene monothiolcarbonate decomposes in the presence of a base to yield an ethylene sulfide and carbon dioxide (column 2, lines 33-35; Example 9 and Tables 1 and 2).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that carbon dioxide is formed in the process disclosed by Johnson et al., since Johnson et al. reacts ethylene monothiolcarbonate in the presence of a base and Reynolds discloses ethylene monothiolcarbonate decomposes in the presence of a base to yield an ethylene sulfide and carbon dioxide
As required by claim 2, Johnson et al. disclose the process described above for claim 1, wherein the at least one five-membered cyclic monothiocarbonate group is a compound of formula (I)

    PNG
    media_image1.png
    205
    213
    media_image1.png
    Greyscale


wherein R1 to R4 independently from each other represent hydrogen or an organic group with up to 8 carbon atoms (column 2, lines 16-30 and Examples 26, 37-43, 45, and 47).
As required by claim 3, Johnson et al. disclose the process described above for claim 2, wherein at least three of the groups R1 to R4 are hydrogen, and the remaining group is hydrogen or an organic group with up to 8 carbon atoms (column 2, lines 16-30 and Examples 26, 37-43, 45, and 47).
As required by claim 4, Johnson et al. disclose the process described above for claim 1, wherein the starter is a compound with one to three reactive groups, selected from thiol groups, hydroxy groups or any combination thereof (column 2, line 71 to column 3, line 37 and Examples 26, 37-43, 45, and 47).
As required by claim 5, Johnson et al. disclose the process described above for claim 1, wherein the starter is an inorganic salt selected from a metal hydroxide, a metal sulfide, a metal hydrogen sulfide, or a metal oxide (column 2, line 71 to column 3, line 37 and Examples 37-43, 45, and 47).
As required by claim 6, Johnson et al. disclose the process described above for claim 5, wherein the inorganic salt is a metal hydroxide, a metal sulfide or a metal hydrogen sulfide (column 2, line 71 to column 3, line 37 and Examples 37-43, 45, and 47).
As required by claim 7, Johnson et al. disclose the process described above for claim 1, wherein the hydroxy or thiol groups of the starter are transferred into the respective alkoxylate or thiolate groups before the reaction or by a catalyst used in the reaction (column 2, line 71 to column 3, line 37 and Examples 38-43, 45, and 47).
As required by claim 8, Johnson et al. disclose the process described above claim 7, wherein the catalyst is a metal hydroxide (column 2, line 71 to column 3, line 33 and Examples 37 and 45).
As required by claim 9, Johnson et al. disclose the process described above for claim 1, wherein the compound with at least one alkylene group and at least one thiol or thiolate group is a polyalkylenesulfide with at least one terminating thiol group or thiolate group (column 1, lines 29-49 and Examples 26, 37-43, 45, and 47).
Johnson et al. disclose the process as described above for claim 1, but differs from claim 10 in that Johnson et al. fail to disclose the process further comprising reacting the compound with at least one alkylene group and at least one thiol or thiolate group with a compound with at least one group that reacts with a thiol group -SH.
Reynolds discloses that mercaptans and derivatives are used in many applications, such as the rubber industry, pharmaceutical field, in the photographic industry and the like (column 1, lines 25-31).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious the process of Johnson et al. could further comprise reacting the compound with at least one alkylene group and at least one thiol or thiolate group with a compound with at least one group that reacts with a thiol group -SH, since Reynolds discloses that mercaptans and derivatives are used in many applications, such as the rubber industry, pharmaceutical field, in the photographic industry and the like. “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).


As required by claim 11, Johnson et al. disclose the process described above for claim 1, wherein a solvent is not required (column 2, lines 2-8 and Examples 38-43 and 47).
As required by claim 12, Johnson et al. disclose the process described above for claim 1, wherein the starter molecule does not comprise an amino group (column 2, line 71 to column 3, line 14 and Examples 37-43, 45, and 47).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699